IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0530
                            Filed March 17, 2021


ERICH RIESENBERG,
     Plaintiff-Appellant,

vs.

CHRIS JOHANSEN, in his official capacity as Community Development
Director, and CITY OF DES MOINES, IOWA,
      Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Erich Riesenberg appeals the order dismissing his petition for writ of

mandamus. AFFIRMED.



      Erich Riesenberg, Des Moines, self-represented appellant.

      Luke DeSmet, Assistant City Attorney, Des Moines, for appellees.



      Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                         2


DOYLE, Presiding Judge.

       Can a resident compel enforcement of a municipal ordinance until a

violation abates? Erich Riesenberg sought a writ of mandamus to require the City

of Des Moines and its community development director to do so when neighboring

property owners failed to repair a private sewer line that leaked waste onto his

property.   He appeals the grant of summary judgment after the district court

determined it lacked authority to require the city to take additional or different

enforcement action.1

       We review the grant of summary judgment on a petition for writ of

mandamus for correction of errors at law. See Koenigs v. Mitchell Cty. Bd. of

Supervisors, 659 N.W.2d 589, 592 (Iowa 2003). We view the record in the light

most favorable to Riesenberg, affording him every legitimate inference the record

will bear. See Frontier Leasing Corp. v. Links Eng’g, L.L.C., 781 N.W.2d 772, 775

(Iowa 2010). The question is whether the record reveals any genuine issue of

material fact and whether the moving party is entitled to a judgment as a matter of

law. See Iowa R. Civ. P. 1.981(3); Walderbach v. Archdiocese of Dubuque, Inc.,

730 N.W.2d 198, 199 (Iowa 2007).

       “Mandamus is generally limited to occasions where an official or entity has

a duty to act.” Hicks v. Franklin Cty. Auditor, 514 N.W.2d 431, 441 (Iowa 1994).

If the duty to act is discretionary, “mandamus will lie only if it is shown defendant



1 Riesenberg timely filed a motion to review an order denying his request to amend
his reply brief. See Iowa R. App. P. 6.1001(6) (The action of a single court of
appeals judge may be reviewed by the court of appeals upon a motion of a party).
We affirm the December 16, 2020 order denying Riesenberg’s motion requesting
leave to file an amended final reply brief.
                                           3

acted arbitrarily or capriciously in denying the request.” Id. (citation omitted). But

the court will not issue an order of mandamus “in any case where there is a plain,

speedy and adequate remedy in the ordinary course of the law.” Iowa Code

§ 661.7 (2019).

       A City of Des Moines ordinance prohibits the discharge of sewer water onto

the surface of any ground, requiring that pipes carry it to a public sanitary sewer.

In 2016, Riesenberg informed the city that raw human sewage was being

discharged onto his property. The city determined that the sewage was coming

from a leak in a private sewer line that runs to an adjacent property. The city sent

a letter to the owners of the adjacent property, warning that it could take legal

action if the owners failed to voluntarily repair the line.

       The sewage leak temporarily abated, but Riesenberg informed the city in

May 2018 that raw human sewage was again being discharged onto his property.

The city sent another letter informing the owners of the neighboring property they

were in violation of the ordinance prohibiting discharge of sewer water onto

property. The city then issued a citation. The property owners admitted the

violation and agreed to comply with the ordinance within ninety days. An order for

stipulated agreement was entered by the district court. When the property owners

failed to make the repairs, the city filed a contempt action. The property owners

failed to appear at the contempt hearing. The court ordered that civil warrants for

the arrest of the property owners be issued.2


2 When the property owners appeared in September 2019, the court found them
in contempt and ordered them to pay penalties and fines. After a November 2019
inspection, the city informed the owners that their residence was not only a menace
to health and safety, but was also a public nuisance unfit for human habitation and
                                           4


       Riesenberg filed a petition for writ of mandamus in April 2019, asking the

court to command the city to “take action to prevent the discharge or raw, human

sewage on [his] property.” The city moved for summary judgment in January 2020,

arguing that (1) it had no duty to abate a broken sewer line it did not own, (2) any

action it takes to enforce the ordinance is discretionary, and (3) Riesenberg has

an adequate remedy at law. After a hearing, the court granted the city’s motion

and dismissed the case. It found that any legal duty to enforce the ordinance is

discretionary and the city exercised its discretion in enforcing it:

              [Riesenberg] may be frustrated that the violation remains.
       That is understandable. He wants to be able to fully enjoy his
       property. It is difficult to do that when sewage waste is leaking out
       onto the property. However, the city cannot enter onto the property
       and correct the condition. The city started with more voluntarily
       compliance and has worked its way through progressively stronger
       enforcement efforts. Under these undisputed facts, [Riesenberg]
       cannot prove a breach of duty or that the city abused its discretion.

       Viewing the evidence in the light most favorable to Riesenberg, we agree

that the undisputed facts show the city is entitled to judgment as a matter of law.

Although the issue with the sewage leak continued, the city took enforcement

action. Before Riesenberg petitioned for writ of mandamus, the city warned the

property owners it could pursue legal action if they failed to correct the problem,

cited the owners for the ordinance violation, obtained a court-approved stipulated

agreement, and initiated a contempt action. Since then, the city has declared the

property to be a public nuisance and unfit for human habitation. It warned the

owners that unless the violations were corrected within thirty days, the city council


directed that if occupied the property must be vacated immediately and remain
vacant and unoccupied until the infractions are resolved. The property was in
foreclosure at the time of the mandamus hearing.
                                        5


could approve legal action. The city obtained a court order imposing a fine for the

property owners’ continuing violation of the agreement and order. Because the

city reasonably exercised its discretion in taking action to enforce the ordinance,

mandamus will not lie.3 We affirm.

      AFFIRMED.




3 Riesenberg has another legal remedy; he may file a private nuisance action
against the property owner(s) to abate the sewage leak. See Iowa Code
§ 657.1(1) (allowing a civil action to abate a nuisance that interferes with the
comfortable enjoyment of property).